Title: General Orders, 3 June 1783
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday June 3d, 1783
                     Parole Ghent.
                     Countersigns Holland—Ireland
                  
                  For the day tomorrow Brigr Genl Greaton
                  B. Qr Mr 2d Massa. Brigade
                  The 2d York regt gives the Guards and the first the fatigues tomorrow.
                  The Maryland Battalion is to march on thursday next—Provision is to be drawn to last the corps to Pompton—and Major Lansdale will receive Instructions at Head Quarters for his further Government.
               